Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 16:
The prior art of record, Bauer et al (U.S. Patent No. 10977275) teaches a methods and systems for synchronizing distributed databases. In one aspect, a method includes transmitting a request to determine a schema of a first database and updating a metadata store with the schema. The method includes generating at least one database query. The method includes, responsive to the database query, selectively determining a data block size for a second database; segmenting a data source stored in the second database into sink data blocks; processing the data source into sink hashes; and transmitting, to an agent, at least one selected sink hash, wherein the agent transmits instructions to segment a table associated with the first database into source data blocks; process the table into source hashes; and generate, in response to a determination that the at least one selected sink hash differs from a corresponding source hash, query results. The method includes updating the data source with the query results. 
The prior art of record, Rabe et al (U.S. Patent Application Publication No. 20200034459) teaches implementations relate to synchronizing configuration dataset information from independent cluster groups. In an example, an aggregator selects nodes to each represent a different respective cluster group of a plurality of independent cluster groups. The aggregator establishes a respective server-sent event channel with each of the nodes. The aggregator receives, from a node, transaction log information representing changes to a configuration database associated with the independent cluster group represented by the node. The aggregator plays back the received transaction log information, which is in the form of database statements, into a centralized configuration database cache.
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving, by a computer system, a request to create a snapshot for a set of data stored in a database having a first database schema that includes metadata defining a set of database tables used for storing the set of data; in response to receiving the request, the computer system creating the snapshot for the set of data, wherein the creating includes: generating the snapshot for the set of data, wherein the snapshot does not specify the metadata included in the first database schema; generating, based on the metadata of the first database schema, a first hierarchy of hash values that includes a first root hash value for the first database schema, wherein the first hierarchy of hash values includes a first level of hash values derived from properties of attributes of the set of database tables; and including the first hierarchy of hash values with the snapshot, wherein the first hierarchy of hash values enables a system to determine whether the set of data of the snapshot can be imported into another set of database tables defined by a second database schema” as cited in independent claims 1, 11 and 16. For example, see FIG. 1 of the drawings, These techniques advantageously allow a system to determine whether two database schemas are different. As a result, the system can prevent data from being imported under a different database schema, preventing an issue such as data corruption. For example, if a new database schema is missing a column for a particular table that is defined in another database schema, then data associated with that column will be lost when the system attempts to import that data from the other database schema to the new database schema. The techniques described in this disclosure can also be used to identify the differences between database schemas. This allows a user to know how to update a database schema so that data can be properly imported under that schema without corruption. These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.

Claims 2-10, 12-15 and 17-20:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. Hahn et al, U.S. Patent Application Publication No. 20110307450, is directed to a system includes a database instance, a data storage system, and a database management system. The data storage system stores a first data partition and a second data partition. The first data partition includes a first plurality of database pages storing tenant-independent data and a first converter associated with the first partition. The second data partition includes a second plurality of database pages storing tenant-independent data and a second converter associated with the second partition. The database management system is to receive a request for a database object, determine whether the database object is associated with tenant-independent data or with tenant-specific data, determine, if the database object is associated with tenant-independent data, a location of first database pages associated with the database object within the first plurality of database pages based on the first converter, and determine, if the database object is associated with tenant-specific data, a location of second database pages associated with the database object within the second plurality of database pages based on the second converter.
2. Becker et al, U.S. Patent Application Publication No. 20070156806, is directed to methods and systems for hosting tenants over a network in a computer-based environment in which a provider may receive data structures corresponding to a first tenant, determine which of the data structures are specific to the first tenant and which the data structures are shared with the other tenant; generate a tenant template that stores the data structures specific to the first tenant, and use the tenant template to generate a tenant database corresponding to the first tenant and storing the data structures specific to the first tenant. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN HUTTON/Primary Examiner, Art Unit 2154